Case 1:20-cr-O0660-ALC Document 155 Filed 08/19/21 Pagelofl ......

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

)  DATERILED: 9-79-27 |

 

UNITED STATES OF AMERICA,

 

 

 

Plaintiff,
20-CR-660 (ALC)
-against-
ORDER
GAZMEND LITA,
Defendant.

 

ANDREW L. CARTER, JR., District Judge:
A Telephone Change of Plea Hearing is set for September 8, 2021 at 10:00 a.m. The
parties should contact the Court at 1-888-363-4749 on the date and time specified above and

once prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
August 17, 2021

(Adie 7 Crm

ANDREW L. CARTER, JR.
United States District Judge

 

 
